                Case 1:21-mc-00076-EPG Document 7 Filed 08/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                            1:21-mc-00076-EPG
10
                  Plaintiff,                              ORDER DENYING REQUEST TO RELATE
11                                                        CASES
           v.
12                                                        (ECF No. 6)
     TROY A. ASHLEY,
13
                  Defendant.
14
15
16
17          The United States filed an application for writ of continuing garnishment in this case on
18   August 13, 2021. (ECF No. 1). On August 18, 2021, the United States requested that this case
19   be deemed related to the underlying criminal matter, 1:16-cr-00163-LJO. (ECF No. 6).
20          Under Local Rule 123(a), an action is related to another when
21
            (1) both actions involve the same parties and are based on the same or a similar
22          claim;
23          (2) both actions involve the same property, transaction, or event;
24
            (3) both actions involve similar questions of fact and the same question of law and
25          their assignment to the same Judge or Magistrate Judge is likely to effect a
            substantial savings of judicial effort, either because the same result should follow
26          in both actions or otherwise; or
27
            (4) for any other reasons, it would entail substantial duplication of labor if the
28          actions were heard by different Judges or Magistrate Judges.
                                                      1
               Case 1:21-mc-00076-EPG Document 7 Filed 08/19/21 Page 2 of 2



 1           The Court will deny the request without prejudice. In the underlying criminal action, the
 2   presiding judge has retired and there does not appear to be any active matters.
 3           Accordingly, assignment to the same Judge or Magistrate Judge is not likely to effect a
 4   substantial savings of judicial effort.
 5
             Therefore, the request to relate the cases (ECF No. 6) is denied without prejudice. If the
 6
     criminal case becomes active and is assigned to an active district judge, any party may renew
 7
     the request to relate the cases.
 8
 9   IT IS SO ORDERED.
10
11
         Dated:     August 19, 2021                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
